



ALAMO GROUP INC.


2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of ________________, 20___ (the “Date of Grant”), by and between
Alamo Group Inc., a Delaware corporation (the “Company”), and __________________
(the “Grantee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2019 Equity Incentive Plan (the “Plan”).


1. Notice of Restricted Stock Unit Grant. Pursuant to the Plan, the Committee
has determined that the Grantee is to be granted Restricted Stock Units (the
“Award”), subject to the terms and conditions set forth in the Plan and herein,
and hereby grants such Restricted Stock Units.


2. Number of Restricted Stock Units. The Award hereby entitles the Grantee to
_______ Restricted Stock Units (the “Restricted Stock Units”), with no purchase
price to be payable by Grantee for such Restricted Stock Units.


3. Terms and Conditions of Award. The Award shall be subject to the following
terms, conditions, and restrictions:


a.Awards. Grantee shall not be issued a share certificate for the Restricted
Stock Units or receive compensation therefor unless and until such Restricted
Stock Units have vested in accordance with Section 3(b) hereof.


b.Vesting. Subject to Section 3(c) and 3(d) hereof, the Grantee shall vest as to
33.33% of the total Restricted Stock Units on the first anniversary of the Date
of Grant, and as to an additional 33.33% of the total Restricted Stock Units on
each of the two succeeding anniversaries of the Date of Grant, provided that the
Grantee has continuously been a Service Provider through each such date.
Provided that the Grantee shall have complied with his or her obligations under
Section 5 hereof, the Company will, as soon as practicable after the date on
which such Restricted Stock Units vest, issue to the Grantee an amount of cash,
stock certificates for Shares, or a combination of the foregoing (as determined
by the Committee in its sole discretion) equal, per unit, to the Fair Market
Value of a Share on the date on which such Restricted Stock Unit vests.


c.Termination of Relationship as a Service Provider. If the Grantee ceases to be
a Service Provider for any reason before the Restricted Stock Units have vested,
the Grantee’s rights to the unvested Restricted Stock Units shall be cancelled
and the Grantee shall have no further rights thereto.



--------------------------------------------------------------------------------



d.Change in Control. In the event of a Change in Control, all Restricted Stock
Units shall immediately vest, unless the Award is either assumed or equitable
substitution is made therefor.


e.Death or Disability. Notwithstanding Section 3(c) above, if, before the full
vesting of Restricted Stock Units, the Grantee ceases to be a Service Provider
as a result of the Grantee’s death or Disability (as hereinafter defined), the
complete unvested balance of the Grantee’s Restricted Stock Units shall
automatically become vested upon the date of such death or Disability. The term
"Disability" means that the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. The ultimate
determination of whether an individual has suffered a Disability shall be made
by the Committee in its reasonable discretion.


f.No Ownership or Rights as a Stockholder. The Grantee shall not possess any
incidents of ownership with respect to the Restricted Stock Units (and therefor
the Grantee may not transfer such Restricted Stock Units) unless and until: (i)
such Restricted Stock Units have vested pursuant to Section 3(b) or (e) hereof,
and (ii) the Company has issued to the Grantee cash, Shares, or a combination
thereof with respect to the Restricted Stock Units. The Grantee shall not
possess any rights as a stockholder, shall not have the right to receive any
dividends or distributions with respect to such Restricted Stock Units, and
shall have no right to vote such Restricted Stock Units, unless and until: (i)
such Restricted Stock Units have vested pursuant to Section 3(b) or (e) hereof,
and (ii) the Company has issued to Grantee Shares at the Company’s election,
rather than cash, with respect to any of the Restricted Stock Units pursuant to
Section 3(b) hereof.


4. Adjustments. This Award and all rights and obligations under this Award
Agreement are subject to Section 9 of the Plan.


5. Tax Withholding and Obligations. Pursuant to Section 10 of the Plan, the
Company has the right to require the Grantee to remit to the Company in cash an
amount sufficient to satisfy any federal, local, state, foreign, or other tax
withholding requirements related to the Award. With the approval of the
Committee, the Grantee may satisfy the foregoing requirement by electing to have
the Company withhold from delivery Shares or by delivering Shares, in each case,
having a value equal to the aggregate required minimum tax withholding to be
collected by the Company. Such
Shares shall be valued at their Fair Market Value on the date on which the
amount of tax to be withheld is determined. Fractional Share amounts shall be
settled in cash.


6. Notices. Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class



--------------------------------------------------------------------------------



mail, certified or registered with return receipt requested. Any notice required
or permitted to be delivered hereunder shall be deemed to have been duly given
on the date which it is personally delivered or, whether actually received or
not, on the third business day after mailing or 24 hours after transmission by
facsimile to the respective parties named below. Either party may change such
party’s address for notices by duly giving notice pursuant hereto.


If to the Company: Alamo Group Inc.
Attn: Edward Rizzuti
1627 East Walnut
Seguin, Texas 78155
Facsimile: (830) 371-9683


If to the Grantee: ______________________
______________________
______________________
Facsimile: ______________


7. Agreement Not a Contract of Employment. Neither the Plan, the granting of the
Award, the Award Agreement, nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue to be employed by, or to
provide services as a Service Provider to the Company or a Company’s direct or
indirect subsidiary.


8. Compliance with Laws.


a.Shares shall not be issued pursuant to the Award granted hereunder  unless the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. The Company
shall be under no obligation to effect the registration pursuant to the
Securities Act of 1933, as amended, of any interests in the Plan or any Shares
to be issued hereunder or to effect similar compliance under any state laws.


b.All certificates for Shares delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares may then be
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. The Committee may require, as a
condition of the issuance and delivery of certificates evidencing Shares
pursuant to the terms



--------------------------------------------------------------------------------



hereof, that the recipient of such Shares make such agreements and
representations as the Committee, in its sole discretion, deems necessary or
desirable.


9. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units by any holder thereof in violation
of the provisions of this Award Agreement or the Certificate of Incorporation or
the Bylaws of the Company, will be valid, and the Company will not transfer any
such Restricted Stock Units on its books nor will any of such Restricted Stock
Units be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with such provisions to the satisfaction of
the Company. The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


10. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of the Award Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.


11. Governing Law. The Award Agreement shall be governed by the laws of the
State of Delaware without regard to its principles of conflict of laws.


12. Incorporation of the Plan. The Plan, as it exists on the date of the Award
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and this Award Agreement shall be subject
to all terms and conditions of the Plan. In the event of any conflict between
the provisions of the Award Agreement and the provisions of the Plan, the terms
of the Plan shall control, except as expressly stated otherwise.


13. Amendments. This Award Agreement may be amended or modified at any time, but
only by an instrument in writing signed by each of the parties hereto.


14. Authority of Committee. The Committee shall have full authority to interpret
and construe the terms of the Plan and the Award Agreement. The determination by
the Committee as to any such matter of interpretation or construction shall be
final, binding, and conclusive.


15. Binding Effect. The Award Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators, and legal successors.


16. Tax Representation. The Grantee hereby represents that he or she has
reviewed with his or her own tax advisors the federal, state, local, and foreign
tax consequences of the transactions contemplated by this Award Agreement. The
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Grantee understand that
he or she (and not the



--------------------------------------------------------------------------------



Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by the Award Agreement


17. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all terms and conditions of
the Plan and the Award Agreement.


[Signatures to Follow on Next Page.]














































































--------------------------------------------------------------------------------



 IN WITNESS WHEREOF, the parties hereto have executed and delivered this Award
Agreement on the day and year first written above.


COMPANY:


ALAMO GROUP INC.


  By: ________________________________
its ________________




GRANTEE:




Signature: ___________________________
Name: ______________________________
Address: _____________________________
_____________________________
Telephone No.: ________________________
Social Security No.: _____________________

















